Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 1, 2022. 
The traversal is on the ground(s) that both groups I and II to the apparatus and non-transitory computer readable medium can be examined without additional examination burden.  This is not found persuasive because all these inventions listed in this action are independent or distinct and there would be a serious search and examination burden if restriction were not required because the inventions are distinct and have separate classifications. 
Each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Further, different considerations are used in considering the separate classes of invention and the different type of claimed invention in Groups I and II. Based on these considerations for both search and examination considerations, restriction is appropriate.   					The requirement is still deemed proper and is therefore made FINAL
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities: “along different trajectories” and  “the different simulated trajectories”.  Clarification is suggested.  For example,  “along different trajectories” and  “the different which were simulated”.  
Claim 1 recites the limitation "a respective body" in lines 5-6 and “the respective body” in lines 10-11. Claim 1 recites “at least one body” in line 1. It is unclear if the “respective body” refers to the “at least one body” in line 1 of claim 1. Claims 2, 4-6, 9, and 12 recites “the respective body”.  Clarification is requested.  For the purposes of examination, “a respective body” and “the respective body” will be considered to mean “the at least one body’.
Claim 2 is objected to because of the following informalities:  claim 2 recites “some of the characteristics”. Examiner is interpreting the word “some” to mean “more than one”.  Confirmation of this interpretation is requested.
Claim 9 is objected to because of the following informalities:  claim 9 recites “determine of a respective resulting coating layer, determine the first trajectory, and cause the at least one drive component to move the respective body on-line and/or in real-time”. This language appears to be repetitive and awkward based on these steps being recited earlier in claim 1.  A suggested revision is as follows:
“
Claims 9 and 12 are objected to for the following reasons. Claim 1 recites the limitation "a respective resulting coating layer". Claims 9 and 12 (both depend on claim 1) recite “a respective resulting coating layer”.  Clarification is requested.  For the purposes of examination, “a respective resulting coating layer” in claims 9 and 12 will be considered to mean “the respective resulting coating layer”.
Claim Interpretation
Examiner is considering the term “ memory” as non-transitory memory based on the understanding of person of ordinary skill in the art in this field (coatings) and further supported based on paragraphs 88 and 91 of the Specification. The claim(s) do fall within at least one of the four categories of patent eligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelz et al. (DE 10217022 A1, hereafter ‘022, with machine translation).
Claim 1: Nelz teachesa system (Fig. 4, paragraph 26) for coating at least a part of at least one body (2a-2d, claim 1, 0004, 0033) comprising:
at least one processor (0026, 0046, 0056, 0067-0068) configured via executable instructions included in at least one memory, the processor configured to:
 determine a respective resulting coating (amount of deposition of the liquid 0080) based on a simulation of moving a respective body at least partially through a coating fluid of a dipping bath along different trajectories (first position, first angle, (angle) position of the vehicle body, starting position after beginning immersion process, parameters z) ( See Nelz, paragraphs 0004, 0021, 0056, 0065, 0067-0068, 0085, 0097, and Figs. 1-4. ) ;
determine a first trajectory (local/ global minima/ maxima, 0085) out of the different simulated trajectories (See Nelz, paragraphs 0004, 0021, 0056, 0067-0068, 0085 ) which fulfills one or more predetermined conditions (See Nelz, paragraphs 0012, 0056) (amount of deposition of the liquid 0080) coating thickness 0097); and
cause at least one drive component (22v, 0032) to move the respective body (2a-2d) at least partially through the coating fluid of the bath along the first trajectory (local/ global minima/ maxima, 0085) (0046, 0057)). (See Nelz, paragraphs 0004, 0021, 0056, 0067-0068, 0085 and Figs. 1-4. )
Claim 2: Nelz teaches that the system comprising an engineering system (FEM methodology, original methodology or combination (See Nelz, paragraphs 0012, 0013, 0056).
Claim 3: Nelz teaches that the processor is configured to coat sheet metal via electroplating (See Nelz, paragraphs 0065, 0072)). 
Claim 4: Nelz teaches the one or more pre-defined conditions include at least one of minimum requirements of the resulting coating layer. (Coating thickness, See Nelz, paragraphs 0097.)
Claims 5-6: Nelz teaches that the processor is further configured to: determine the respective coating layer using the following input parameters: characteristics of the respective body (temperature, Fig. 4, See Nelz, paragraphs 0093)
Claim 7: Nelz teaches that the characteristics of the coating fluid comprise at least one of material (base coat for electro deposition coating method or still liquid, See Nelz, paragraphs 0033,0037 ).
Claim 8: Nelz teaches that the characteristics of the dipping bath comprise at least one of geometry, dimensions, filling height of the coating fluid, or combination thereof ( vehicle front body completely immersed in the bath, See Nelz, paragraphs 0044, 0067, 0083 and Figs. 1-2. ). Examiner is considering bath with geometry and dimensions and filling height to submerge vehicle front body completely in the bath to be a combination of the properties listed above.  
Claim 9: Nelz teaches that the processor is further configured to: determine of a respective resulting coating layer, determine the first trajectory (first position, first angle, (angle) position of the vehicle body, starting position after beginning immersion process, parameters z)  , and cause the at least one drive component to move the respective body on-line . (See  claims 1 and 5, See Nelz, paragraphs 0004, 0021, 0056, 0059, 0065, 0067-0068, 0085, 0097. )
Claim 10: Nelz teaches that the first trajectory (first position, first angle, (angle) position of the vehicle body, starting position after beginning immersion process, parameters z) comprises at least one of position, velocity, acceleration, tilt angle, tilt angular velocity, tilt angular acceleration, or any combination thereof. (See  claims 1 and 5, See Nelz, paragraphs 0004, 0021, 0056, 0059, 0065, 0067-0068, 0085, 0097. )
Claim 11: Nelz teachesthe processor is further configured to: determine control instructions (control device speed component, feed rate) for the at least one drive component (robot) to control the at least one drive component such that the at least one drive component moves the respective body at least partially through the coating fluid of the dipping bath along the first trajectory. (See Nelz, paragraphs 0045-48 , 0051, 0055) .  Examiner is considering the control instructions according to corresponding control software program along the first trajectory to be equivalent to the control of the control device to move the robot with the desired parameter (speed of entry, exit, height, etc).
 Claim 12: Nelz teachesthe processor is further configured to: determine a respective resulting coating layer, determine the first trajectory, and cause the at least one drive component to move the respective body such that the respective body and a directly following second body are moved through the coating fluid of the dipping bath along the first trajectory and a second trajectory, respectively. (See Nelz paragraph, 0045-48 , 0051, 0058-60, 72) Examiner is considering the first trajectory to be the set or optimum trajectory, the second trajectory is the repeat of the first trajectory once the first trajectory is repeated after the initial occurrence of the first trajectory. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477. The examiner can normally be reached Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner 
Art Unit 1717